DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 3/14/2022.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims in the reply filed on 9/14/2021 is acknowledged.
Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2021.

Claims 1-5 are currently under examination.

Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (newly applied as necessitated by amendment).
In the amended Claim 1, Applicant claims, “i) avocado/soybean unsaponifiables, wherein the avocado/soybean unsaponifiables is in a daily dosage amount of from about 1 mg/kg body weight of the subject/day to about 12 mg/kg body weight of the subject/day; and (ii) lipoic acid, or a salt or derivative thereof, wherein the lipoic acid, or a salt or derivative thereof, is in a daily dosage amount of from about 0.25 mg/kg body weight of the subject/day to about 100 mg/kg body weight of the subject/day”, thereby introducing the limitation of a daily dosage amount and using the subject’s body weight as the relative weight, which is considered to be new matter.  Insertion of the above mentioned claim limitation has no support in the as-filed specification.  The insertion of the limitation is a new concept because it neither has examples of the new limitation which would show possession of the concept for “i) avocado/soybean unsaponifiables, wherein the avocado/soybean unsaponifiables is in a daily dosage amount of from about 1 mg/kg body weight of the subject/day to about 12 mg/kg body weight of the subject/day; and (ii) lipoic acid, or a salt or derivative thereof, wherein the lipoic acid, or a salt or derivative thereof, is in a daily dosage amount of from about 0.25 mg/kg body weight of the subject/day to about 100 mg/kg body weight of the subject/day”.  The specification discloses “[0024] Dosage calculations can be determined by those of skilled in the art by evaluating body weight, surface area and species differences. The typical daily dosage of avocado/soybean unsaponifiables (ASU) is about 1 mg/kg to about 12 mg/kg, preferably about 2 mg/kg to about 5 mg/kg, and more preferably about 3 mg/kg to about 4 mg/kg. In some embodiments, the typical daily dosage is at least 5 mg for small animals, and up to 12 g for large animals. The daily dosage refers to the total dosage administered in a 24-hour period”, and “[0028] The typical daily dosage of lipoic acid or a derivative of lipoic acid can range from about 1 mg/day to about 15,000 mg/day. The typical daily dosage of lipoic acid or derivatives of lipoic acid can range from about 0.25 mg/kg/day to about 50 mg/kg/day. The daily dosage of lipoic acid refers to the total amount of lipoic acid administered in a 24-hour period. The daily dosage can be provided in one or more administrations. For example, the daily dosage can be administered once daily, twice daily, or three or more times daily. In preferred embodiments, the daily dosage is administered in one to five administrations, preferably one to three administrations, and more preferably one or two administrations in a 24-hour period. The daily dosage may vary according to the type of subject. For example, in humans, the daily dosage is preferably about 25 to about 2,000 mg/day, more preferably about 50 to about 1,500 mg/day, and most preferably about 100 to about 1200 mg/day, or preferably about 0.5 to about 50 mg/kg/day, more preferably about 0.6 to about 40 mg/kg/day, and most preferably about 1.25 to about 30 mg/kg/day. In dogs, the daily dosage is preferably about 1 to about 1,500 mg/day, more preferably about 10 to about 750 mg/day, and most preferably about 20 to about 600 mg/day, or preferably about 1 to about 100 mg/kg/day, more preferably about 10 to about 60 mg/kg/day, and most preferably about 20 mg/kg/day. In cats, the daily dosage is preferably about 1 to about 100 mg/day, more preferably about 3 to about 50 mg/day, and most preferably about 3 to about 15 mg/day, or preferably about 0.5 to about 25 mg/kg/day, more preferably 
	The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material is new matter.  Declarations and new references cannot demonstrate the possession of a concept after the fact.  Thus, the insertion of the above mentioned claim-limitation is considered to be the insertion of new matter for the above reasons.
	As the above- mentioned claim limitation could not be found in the present specification, the recitation of the claim limitation is deemed new matter; and, therefore it must be omitted from the claim language, unless Applicant can particularly point to the specification for literal support.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention (newly reapplied as necessitated by amendment).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segal et al. (A*), in view of Shorr et al. (N).
Segal teaches a composition for reducing cell apoptosis comprising a mixture of avocado lipidunsaponifiables and soybean lipid unsaponifiables, wherein the composition can be orally administered. 

It would have been obvious to modify the composition used in the method taught by Segal bycombining avocado lipid unsaponifiables and soybean lipid unsaponifiables with lipoic acid and itsderivatives because at the time the invention was made, it was known that avocado lipid unsaponifiables, soybean lipid unsaponifiables and lipoic acid and its derivatives were all useful ingredients that could be orally administered as apoptotic agents as clearly taught by the above references.
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which isuseful for the same purpose. The idea for combining them flows logically from their having been usedindividually in the prior art. Based on the disclosure by these references that avocado lipidunsaponifiables, soybean lipid unsaponifiables and lipoic acid and its derivatives were all usefulingredients that could be orally administered as apoptotic agents, the artisan would have been motivatedto combine the claimed ingredients into a single composition. No patentable invention resides incombining old ingredients of known properties where the results obtained thereby are no more than theadditive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846,850,205USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
Thus, an artisan of ordinary skill would reasonably expect that avocado lipid unsaponifiables,soybean lipid unsaponifiables and lipoic acid and its derivatives would provide an even more effectivemethod of inducing apoptosis. This reasonable expectation of success would motivate the artisan to combine avocado lipid unsaponifiables, soybean lipid unsaponifiables and lipoic acid and its derivatives to provide an oral apoptotic composition based upon the beneficial teachings of the above references.
Moreover, it would have been merely a matter of judicious selection to one of ordinary skill in the art at the time the invention was made to modify the referenced composition because it would have been well in the purview of one of ordinary skill in the art practicing the invention to pick and choose a concentration of avocado and soybean lipid unsaponifiables and lipoic acid and its derivatives.  Thus, the claimed invention is no more than the routine optimization of a result effect variable.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1-5 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mellerup et al. (B*), in view of Matsugo et al. (U).
Mellerup teaches a food product comprising unsaponifiable soybean and avocado matter forlowering blood cholesterol levels.
Matsugo teaches 1,2-diselenolane-3-pentanoic acid is able to inhibit the formation of lipidperoxidation products in LDL.
It would have been obvious to modify the composition used in the method taught by Mellerup bycombining avocado lipid unsaponifiables and soybean lipid unsaponifiables with 1,2-diselenolane-3-pentanoic acid because at the time the invention was made, it was known that avocado lipidunsaponifiables, soybean lipid unsaponifiables and 1,2-diselenolane-3-pentanoic acid were all usefulingredients that could be orally administered as effective agents to combat cholesterol as clearly taughtby the above references.
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which isuseful for the same purpose. The idea for combining them flows logically from their having been usedindividually in the prior art. Based on the disclosure by these references that avocado lipidunsaponifiables, soybean lipid unsaponifiables and 1,2-diselenolane-3-pentanoic acid were all usefulingredients that could be orally administered to treat cholesterol, the artisan would have been motivatedto combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than theadditive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846,850,205USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).

Moreover, it would have been merely a matter of judicious selection to one of ordinary skill in the art at the time the invention was made to modify the referenced composition because it would have been well in the purview of one of ordinary skill in the art practicing the invention to pick and choose a concentration of avocado and soybean lipid unsaponifiables and lipoic acid and its derivatives.  Thus, the claimed invention is no more than the routine optimization of a result effect variable.
Based upon the beneficial teachings of the cited references, the skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that as set forth in Claim 1, the claimed orally administrable composition comprises a synergistic combination of (i) avocado/soybean unsaponifiables and (ii) lipoic acid, or a salt or derivative thereof and the amount of each in the orally administrable composition is (i) a daily dosage amount of the avocado/soybean unsaponifiables in a recited range of 1 mg to 12 mg per the body weight of the subject per day and (ii) a daily dosage amount of the lipoic acid, or a salt or derivative thereof in a recited range of 0.25 mg to 100 mg per the body weight of the subject per day and one of ordinary skill in the art would understand what is meant by this. 
This is not found persuasive because it is still not clear if Applicant is intending the combination of i) and ii) to be the synergistic combination in the relative dosage amounts or if the synergistic combination 

	Applicant argues that neither Segal nor Shorr nor Mellerup and Marsugo teaches a synergistic combination of the instantly claimed ingredients.  Applicant further argues that the declaration and data in the specification indicate that there is synergism between the ingredients of the ASU and the lipoic acid.  Applicant further argues that it wouldn’t have been obvious to combine these teachings because the results are suprising.
	This is not found persuasive because the claims are not commensurate in scope with what Applicant regards as a synergistic combination of the two ingredients. Therefore, the rejection is maintained for the reasons of record and the reasons set forth herein.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699